                      Case 2:20-mj-00303-DEM Document 1 Filed 08/24/20 Page 1 of 1 PageID# 1
                                                  SEALED BY ORDER OF THE COURT
AO 442 (Rev. I I'l l) Arrest Warrant




                                             United States District Court
                                                                    for the

                                                         Northern District of California


                      UnitetJ States of America
                                  V.

                                                                     )        Case No.      CR20-71098-MAG
                          MIHAI UNGURU




                              Defendant


                                                        ARREST WARRANT

To:       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessaiy delay
(name ofperson to be arrested)         Mlhal UngUfU
who is accused of an offense or violation based on the following document filed with the couil:

□ Indictment                □ Superseding Indictment         O Information       ll Superseding Information            sTComplaint
3 Probation Violation Petition                □ Supervised Release Violation Petition      □ Violation Notice          3 Order of the Court

This offen.se is briefly de.scribed as follows:
  18 U.S.C. § 1344(1) - Bank Fraud




Qgtg-        August 7, 2020
                                                                                            Issning officer's signature


Citv and State:               Jose, CA                                                      Hon. Susan van Keulen
                                                                                              Printed name and title



                                                                   Return

          This warrant was received on (date) 0^I                        , and the person was arrested on (date)           f ^[J ^ <?_
at (city and state)


Date:

                                       a/
                                                                                           Arresting officer's signature

                                       -)c

  Ccu- id^''^ f                   hi                                                          Printed name and title
